                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                     )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:12-CR-90-TAV-HBG
                                                )
  DONA RECTOR,                                  )
                                                )
                Defendant.                      )


                        MEMORANDUM OPINION AND ORDER

         Defendant asks the Court to expunge her felony conviction for conspiracy to commit

  wire fraud and restore her rights to bear arms and vote [Doc. 267 p. 1]. However, as the

  government argues [Doc. 420 p. 1], defendant identifies no authority for doing so. Because

  this Court lacks jurisdiction to consider defendant’s request, it will DENY her motion.

         Defendant pled guilty to Count Two of the second superseding indictment in this

  case, charging her with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349

  [Doc. 57 p. 18, Doc. 202]. The Court sentenced her to two (2) years’ probation in

  October 2014 [Doc. 267]. Defendant states that until her husband’s death in August 2019,

  she enjoyed a two-household income [Doc. 419 p. 1]. Now, after moving to New Tazewell,

  TN, to be closer to family, she says she is struggling to find employment because her felony

  conviction is common knowledge in the small town and because of certain physical

  restrictions on the type of work she can perform [Id.]. Accordingly, she asks the Court to




Case 3:12-cr-00090-TAV-HBG Document 421 Filed 07/28/20 Page 1 of 3 PageID #: 8661
  expunge her felony record, which she believes will expand her job opportunities, and to

  restore her rights to bear arms and vote [Id.].

         The government opposes defendant’s request, noting simply that she fails to identify

  any authority for granting her relief [Doc. 420 p. 1].

         The government’s observation is correct, and the Court finds no authority for

  expunging defendant’s record. As the Sixth Circuit and other district courts in this circuit

  have recognized, federal courts generally lack equitable authority to grant motions to

  expunge. See United States v. Lucido, 612 F.d 871, 873–74 (6th Cir. 2010) (stating that

  none of three potential avenues for exercising jurisdiction over a motion to expunge

  provided authority to do so—neither the court’s original authority over defendant’s

  criminal case under 18 U.S.C. § 3231, nor any other statute, nor jurisdiction ancillary to

  the court’s power under § 3231); see also United States v. Deer, 249 F. Supp. 3d 876, 877

  (N.D. Ohio 2017) (“I have no jurisdiction to entertain the motion [to expunge] to the extent

  it rests on equitable concerns,” such as inability to obtain or retain employment). And,

  while the Sixth Circuit has stated that courts may exercise ancillary jurisdiction over

  expungement motions raising “constitutional claims or challenging an unconstitutional

  conviction or an illegal arrest,” United States v. Field, 756 F.3d 911, 916 ((6th Cir. 2014),

  the reason defendant cites in support of relief—her inability to find work in New

  Tazewell—does not fall into either of those exceptions.




                                                2


Case 3:12-cr-00090-TAV-HBG Document 421 Filed 07/28/20 Page 2 of 3 PageID #: 8662
        Accordingly, because the Court lacks jurisdiction to grant her requested relief,

  defendant’s motion [Doc. 267] is DENIED.

        IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                             3


Case 3:12-cr-00090-TAV-HBG Document 421 Filed 07/28/20 Page 3 of 3 PageID #: 8663
